DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in FIG. 9, last row of the bottom table, “UL Tx” should be “UL Rx”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0094], line 4, “nodes 526 and 526” should be “nodes 524 and 526”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 13-16, 20-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2022/0141074) in view of Li et al. (US 2021/0058926, relying on the provisional application 62/933,133).
Regarding Claim 1, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising:
communicating with a second IAB node over a first link and with a set of one or more child nodes over respective second links ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. On the other hand, the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link, and a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, and the link between the IAB node and the child node/UE is called a child link. That is, the link between the MT and the parent DU is called a parent link, and the link between the DU and the child MT/UE is called a child link);
transmitting a guard symbols desired message requesting the second IAB node provide a number of guard symbols at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0277] ‘information on the desired guard symbol’, which is information about a guard symbol that a node transmits to a parent node, may have the same/similar form as ‘information on the guard symbols provided’, which is information about a guard symbol that a node to be described later receives from a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC); [0176] in a self-contained subframe structure, some of the OFDM symbols of a time point where a transition from DL to UL occurs may be configured as a guard period (GP)).
	However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols.
	In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

	Regarding Claim 6, the combination of You and Li, specifically You teaches the number of guard symbols comprises a respective number of guard symbols for each of a plurality of switch types; and each of the plurality of switch types comprise a respective switch between the first IAB node transmitting or receiving on the first link and the first IAB node transmitting or receiving on the respective second links ([0476] the DU downlink may mean DU TX, and the DU uplink may mean DU RX. In addition, the MT downlink may mean MT RX, and the MT uplink may mean MT TX. As described above, since the number of guard symbols can be defined for a case of switching from DU operation to MT operation and a case of switching from MT operation to DU operation, respectively, an example of the information on the guard symbol described in the table above can be described again in the form below; TABLE 14 and TABLE 15; [0482] Reorganizing the example described above, for example, the first information may inform at least one of information on the number of guard symbols for the transition from the MT RX to the DU TX, information on the number of guard symbols for the transition from the MT RX to the DU RX, information on the number of guard symbols for the transition from the MT TX to the DU TX, or information on the number of guard symbols for the transition from the MT TX to the DU RX; [0483] Also, for example, the second information may indicate at least one of information on the number of guard symbols for the transition from the DU TX to the MT RX, information on the number of guard symbols for the transition from the DU TX to the MT TX, information on the number of guard symbols for the transition from the DU RX to the MT RX, or information on the number of guard symbols for the transition from the DU RX to the MT TX).

Regarding Claim 7, You does not teach wherein the subcarrier spacing applies to each of the plurality of switch types.
In an analogous art, Li teaches wherein the subcarrier spacing applies to each of the plurality of switch types ([0081] In some aspects, the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables; [0083] In some aspects, the same switching time, Tp value and Td value is used for all carrier frequency ranges and SCS values.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

Regarding Claim 8, You does not teach wherein the subcarrier spacing comprises a respective dedicated subcarrier spacing for each of the plurality of switch types.
In an analogous art, Li teaches wherein the subcarrier spacing comprises a respective dedicated subcarrier spacing for each of the plurality of switch types ([0081] In some aspects, the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables; [0083] In some aspects, the same switching time, Tp value and Td value is used for all carrier frequency ranges and SCS values.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

Regarding Claim 9, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node over a first link and with a set of one or more child nodes over respective second links ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. On the other hand, the link between the donor node and the UE or the link between the IAB node and the UE is called an access link. That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link, and a link between the DU and the UE may be referred to as an access link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link, and the link between the IAB node and the child node/UE is called a child link. That is, the link between the MT and the parent DU is called a parent link, and the link between the DU and the child MT/UE is called a child link);
receiving a guard symbols provided message from the second IAB node indicating a number of guard symbols provided by the second IAB node at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the first IAB node and the set of one or more child nodes over the respective second links ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together).
	However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols.
	In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

	Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 16, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node over a first link ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. … That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link ... That is, the link between the MT and the parent DU is called a parent link);
receiving a guard symbols desired message from the second IAB node requesting the first IAB node provide a number of guard symbols at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the second IAB node and a set of one or more child nodes of the second IAB node over the respective second links ([0276] According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node; [0277] ‘information on the desired guard symbol’, which is information about a guard symbol that a node transmits to a parent node, may have the same/similar form as ‘information on the guard symbols provided’, which is information about a guard symbol that a node to be described later receives from a parent node; [0280] ‘information on the desired guard symbol’ and/or ‘information on the provided guard symbol’ may be transmitted as MAC CE (and/or RRC); [0176] in a self-contained subframe structure, some of the OFDM symbols of a time point where a transition from DL to UL occurs may be configured as a guard period (GP)).
	However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols.
	In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

	Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 23, You teaches a method of wireless communication at a first integrated access backhaul (IAB) node within an IAB network, comprising: communicating with a second IAB node over a first link ([0211] As shown in FIG. 14, a link between a donor node and an IAB node or a link between IAB nodes is called a backhaul link. … That is, a link between an MT and a parent DU or a link between a DU and a child MT may be referred to as a backhaul link; [0213] As shown in FIG. 15, the link between the IAB node and the parent node is called a parent link ... That is, the link between the MT and the parent DU is called a parent link);
transmitting a guard symbols provided message to the second IAB node indicating a number of guard symbols provided by the first IAB node at a transition between a first set of resources allocated for communication between the first IAB node and the second IAB node over the first link and a second set of resources allocated for communication between the second IAB node and a set of one or more child nodes of the second IAB node over respective second links ([0279] The node may receive information about the guard symbol provided from the parent node; [0281] an embodiment in which a node transmits information about a desired guard symbol to a parent node and an embodiment in which a node receives information about a guard symbol provided from a parent node may be implemented independently or together).
	However, You does not teach identifying a subcarrier spacing associated with the number of guard symbols.
	In an analogous art, Li teaches identifying a subcarrier spacing associated with the number of guard symbols ([0081] the value of Ng may depend on switching time, propagation delay Tp, and OFDM symbol duration Td, which could have different values depending on carrier frequency and SCS. In some aspects, the following three methods to generate the Ng tables: [0086] Method 3: Generate Four tables for SCS={15 kHz, 30 kHz, 60 kHz, 120 kHz}, respectively; [0087] In some aspects, switching time, Tp value and Td value can be individually decided for each SCSs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with You’s method so that a correct number of guard symbols can be provided by the parent IAB node based on the subcarrier spacing to ensure that the resource transition between DU and MT mode can be accomplished without conflict and to improve the resource utilization of the communication links to the parent and child nodes.

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

	Claims 2, 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of Li et al. and Liu et al. (US 2022/0061006).
	Regarding Claim 2, the combination of You and Li does not teach wherein the identifying the subcarrier spacing comprises: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node; or determining the subcarrier spacing comprises a default subcarrier spacing.
	In an analogous art, Liu teaches wherein the identifying the subcarrier spacing comprises: receiving an indication of the subcarrier spacing via a first medium access control - control element (MAC-CE) from the second IAB node; receiving the indication of the subcarrier spacing via a first radio resource control (RRC) message from an IAB donor node ([0166] For the BH-SSB, the donor node sends a BH-SSB transmission configuration information (SS/PBCH block transmission configuration, STC) to each IAB node. Therefore, the donor node may send the BH-SSB transmission configuration of the IAB node to the parent node of the IAB node, or the IAB node reports the STC of the IAB node to the parent node. The STC includes one or more of the following information: a sending periodicity, an offset, and a subcarrier spacing …; [0222] the IAB node or the donor node directly sends the CORESET configuration of the SIB1-PDCCH to the parent node, … The CORESET configuration of the SIB1-PDCCH is encapsulated in a master information block (main system information, MIB) for sending, and a corresponding parameter is pdcch-ConfigSIB1. For example, the parent node obtains the configuration information of the SIB1-PDCCH (pdcch-ConfigSIB1 and a subcarrier spacing of the SIB1-PDCCH); [0031] the configuration information is received by using radio resource control RRC signaling or an interface message F1-AP); or determining the subcarrier spacing comprises a default subcarrier spacing.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with You’s method so that it can avoid a conflict between cell-specific signal or channel sending and receiving of a DU of an IAB node and transmission of an MT function of the IAB node (Liu [0152]).

	Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

	Regarding Claim 17, the combination of You and Li does not teach wherein the identifying the subcarrier spacing comprises: receiving an indication of the subcarrier spacing via a medium access control - control element (MAC-CE) from the second IAB node; receiving the indication of the subcarrier spacing via an F1-AP message from an IAB donor node; or determining the subcarrier spacing comprises a default subcarrier spacing.
	In an analogous art, Liu teaches wherein the identifying the subcarrier spacing comprises: receiving an indication of the subcarrier spacing via a medium access control - control element (MAC-CE) from the second IAB node; receiving the indication of the subcarrier spacing via an F1-AP message from an IAB donor node ([0166] For the BH-SSB, the donor node sends a BH-SSB transmission configuration information (SS/PBCH block transmission configuration, STC) to each IAB node. Therefore, the donor node may send the BH-SSB transmission configuration of the IAB node to the parent node of the IAB node, or the IAB node reports the STC of the IAB node to the parent node. The STC includes one or more of the following information: a sending periodicity, an offset, and a subcarrier spacing …; [0222] the IAB node or the donor node directly sends the CORESET configuration of the SIB1-PDCCH to the parent node, … The CORESET configuration of the SIB1-PDCCH is encapsulated in a master information block (main system information, MIB) for sending, and a corresponding parameter is pdcch-ConfigSIB1. For example, the parent node obtains the configuration information of the SIB1-PDCCH (pdcch-ConfigSIB1 and a subcarrier spacing of the SIB1-PDCCH); [0031] the configuration information is received by using radio resource control RRC signaling or an interface message F1-AP); or determining the subcarrier spacing comprises a default subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with You’s method so that it can avoid a conflict between cell-specific signal or channel sending and receiving of a DU of an IAB node and transmission of an MT function of the IAB node (Liu [0152]).

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 17.

Claims 3, 11-12, 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of Li et al., Liu et al. (hereinafter Liu ‘006) and Liu et al. (US 2021/0218534, hereinafter Liu ‘534).
Regarding Claim 3, the combination of You, Li and Liu ‘006 does not teach wherein the default subcarrier spacing comprises a backhaul subcarrier spacing of an active bandwidth part within which the first IAB node and the second IAB node are communicating via the first link.
In an analogous art, Liu ‘534 teaches wherein the default subcarrier spacing comprises a backhaul subcarrier spacing of an active bandwidth part within which the first IAB node and the second IAB node are communicating via the first link ([0082] the slot configuration in the broadcast message further includes a reference subcarrier spacing (i.e., the reference subcarrier spacing is the default subcarrier spacing); [0087] A first node obtains reference information, where the reference information includes information about a first subcarrier spacing and information about a first backhaul resource; [0089] The first node may be a relay node, for example, an IAB node; [0098] the second node is a parent node of the first node. Optionally, the parent node may be an IAB node or a network device; [0111] it is assumed that the first subcarrier spacing is the same as the reference subcarrier spacing of the TDD uplink and downlink resource configuration. However, this application is not limited to this assumption. In other words, the first subcarrier spacing may alternatively be different from the reference subcarrier spacing of the TDD uplink and downlink resource configuration; [0113] a parent node may indicate, to the first node by using a configuration such as a BWP, a subcarrier spacing used for actual data transmission. For example, the parent node configures an uplink BWP or a downlink BWP for the first node).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 12, You teaches wherein the MAC-CE comprises the guard symbols provided message ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You, Li and Liu ‘006 does not teach the indication of the subcarrier spacing.
In an analogous art, Liu ‘534 teaches the indication of the subcarrier spacing ([0091] the information about the first subcarrier spacing may be carried in TDD uplink and downlink configuration signaling; [0113] a parent node may indicate, to the first node by using a configuration such as a BWP, a subcarrier spacing used for actual data transmission. For example, the parent node configures an uplink BWP or a downlink BWP for the first node. The uplink BWP may indicate that a subcarrier spacing used for a PUSCH is the second subcarrier spacing, or the downlink BWP may indicate that a subcarrier spacing used for a PDSCH is the second subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).

Regarding Claim 18, You teaches wherein the MAC-CE comprises the guard symbols desired message ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You, Li and Liu ‘006 does not teach the indication of the subcarrier spacing.
In an analogous art, Liu ‘534 teaches the indication of the subcarrier spacing ([0099] the first node may report, to the parent node, the subcarrier spacing used for communication between the first node and the child node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 4-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. in view of Li et al. and Liu ‘534.
Regarding Claim 4, You teaches transmitting an indication via a second MAC-CE to the second IAB node ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You and Li does not teach transmitting an indication of the subcarrier spacing.
In an analogous art, Liu ‘534 teaches transmitting an indication of the subcarrier spacing ([0099] the first node may report, to the parent node, the subcarrier spacing used for communication between the first node and the child node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).

Regarding Claim 5, You teaches wherein the second MAC-CE comprises the guard symbols desired message ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You and Li does not teach the indication of the subcarrier spacing.
In an analogous art, Liu ‘534 teaches the indication of the subcarrier spacing ([0099] the first node may report, to the parent node, the subcarrier spacing used for communication between the first node and the child node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).
Regarding Claim 26, You teaches transmitting an indication via a second MAC-CE to the second IAB node ([0496] the example in which the parent node informs the child node information about the guard symbol may correspond to an example of a kind of feedback method (For example, a method in which a child node transmits information about a guard symbol to a parent node, and in response, the parent node transmits information about a (to be applied) guard symbol to the child node); [0484] information on the guard symbol may be based on MAC CE).
However, the combination of You and Li does not teach transmitting an indication of the subcarrier spacing.
In an analogous art, Liu ‘534 teaches transmitting an indication of the subcarrier spacing ([0091] the information about the first subcarrier spacing may be carried in TDD uplink and downlink configuration signaling; [0113] a parent node may indicate, to the first node by using a configuration such as a BWP, a subcarrier spacing used for actual data transmission. For example, the parent node configures an uplink BWP or a downlink BWP for the first node. The uplink BWP may indicate that a subcarrier spacing used for a PUSCH is the second subcarrier spacing, or the downlink BWP may indicate that a subcarrier spacing used for a PDSCH is the second subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘534’s method with You’s method so that it can provide a solution to how to improve resource utilization in a scenario of a plurality of types of subcarrier spacings (Liu ‘534 [0085]).

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2021/0298000) teaches resource configuration for integrated access and backhaul nodes.
Miao et al. (US 2021/0168748) teaches method for discovering wireless communication nodes.
Li et al. (US 2021/0144705) teaches guard symbols signaling for co-located IAB DU/MT resource transition.
Yuan et al. (US 2021/0120469) teaches method of IAB node switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU-WEN CHANG/Examiner, Art Unit 2413